DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8-13, 15, 16, 19, 20, 22-25, 27, 29-36, 38, 39, 42, 43 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (2015/0282890) in view of Soper et al (2013/0158346) and further in view of Atarot et al (2017/0202624).
Regarding claims 1 and 69, Cohen et al disclose a method for delivering an elongated medical device along a path to a target location using a catheter procedure system, the method comprising:
generating a mask of the path (applying a mask derived from a road map - [1039]);
tracking a position of a distal portion of the elongated medical device based on a set of real-time images (the native image stream may be image tracked with respect to the distal tip of the guiding catheter – [0759]; a current image stream of the tool inside the blood vessel is generated – [0921]);
determining a remaining path length based at least one the position of the distal portion of the elongated medical device, the remaining path length being a distance between the distal portion of the elongated medical device and the target location, wherein the remaining path length decreases as the distal portion of the elongated medical device approaches the target location (track the location of device markers relative to a lesion, thereby facilitating the correct deployment of the device – [0980]);
updating the remaining path length during movement of the elongated medical device (image tracking with respect to a radiopaque segment or marker of the tool – [0879]; track the location of device markers relative to a lesion – [0980]; the remaining path length is updated by virtue of the updated image); and 
advancing the elongated medical device to the target location at a velocity (wherein advancing the elongated medical device will inherently have a velocity, the velocity not being limited in this limitation).
Cohen et al fail to explicitly disclose determining whether the distal portion of the elongated medical device is off path; and adjusting the position of the elongated medical device in response to the distal portion of the elongated medical device being off path.
However, Soper et al teach in the same medical field of endeavor, determining whether the distal portion of the elongated medical device is off path; and adjusting the position of the elongated medical device in response to the distal portion of the elongated medical device is off path (if the distance from the intended destination should continue to increase beyond an accepted limit, the clinician may be directed to back up to a previous one or more bifurcation and take a different path – [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of the path of the instrument of Cohen et al with determining whether the medical device is off path and adjusting the position in response of Soper et al as it would provide correct navigation of the instrument to a target location.
Cohen et al as modified by Soper et al fail to explicitly disclose adjusting the velocity based on the remaining path length, the velocity being proportional to the remaining path length and wherein the velocity decreases as the remaining path length decreases.
However, Atarot et al teach in the same medical field of endeavor, adjusting the velocity based on the remaining path length, the velocity being proportional to the remaining path length (the velocity of the endoscope’s movement will be adjusted as a function of the distance of the endoscope’s tip from the organ/tissue – [0570]) and wherein the velocity decreases as the remaining path length decreases ([0569]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the velocity and advancement of the elongated medical device of Cohen et al as modified by Soper et al with the adjustment of the velocity as it would optimize the elongated medical device movements as it arrives closer to the target while decreasing the likelihood that it will contact incorrect tissue (Atarot et al – [0569]).
Regarding claim 2, Cohen et al disclose further comprising displaying the mask on an image associated with the mask (a mask is applied to the image stream – [1039]; when the image stream is displayed, masks are applied to image frames of the image stream in sequence – [1041]).
Regarding claim 3, Cohen et al disclose wherein generating a mask of the path includes generating a mask for each phase of a physiological cycle (when an image frame showing blood vessels during a given phase of the cardiac cycle is displayed, the corresponding mask is applied to the image frame – [1041]).
	Regarding claim 4, Cohen et al disclose further comprising displaying each mask on an image corresponding to the phase of the heart cycle associated with the mask (when an image frame showing blood vessels during a given phase of the cardiac cycle is displayed, the corresponding mask is applied to the image frame – [1041]).
	Regarding claims 6, 8, 9 and 20, Cohen et al as modified by Soper et al disclose the invention as claimed and discussed above.  Soper et al further teach wherein the determining whether the distal portion of the elongated medical device is off path is based on the remaining path length and generating an alert in response to the distal position of the elongated medical device is off path (if the distance from the intended destination should continue to increase beyond an accepted limit, the clinician may be directed to back up to a previous one or more bifurcation and take a different path – [0101]); and wherein adjusting the position of the elongated medical device comprises rotating and retracting the elongated medical device (rotational control, rotate and move the flexible endoscope – [0059]; rotational orientation of the sensor – [0090]; back up to a previous one or more bifurcation – [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path of the elongated medical device of Cohen et al with determining if off path based on the remaining path length, alerting the user, and adjusting the position by rotating and retracting of Soper et al as it would provide correct positioning of the medical device relative to the target location. 
	Regarding claim 10, Cohen et al disclose wherein the elongated medical device is a guidewire (the terms medical tool, tool, device and probe refer to any type of diagnostic or therapeutic or other functional tool including a guide wire – [0742]).
	Regarding claim 11, Cohen et al disclose wherein the image on which the mask is displayed is a fixed reference image of a region of interest (masking the given feature in each of the image frames – [0398]; features residing within the vessel at a relatively fixed location – [0920]).
	Regarding claim 12, Cohen et al disclose wherein the image on which the mask is displayed is a real-time image of a region of interest (masks are applied to image frames of the image stream – [1041]; a stabilized image stream is displayed in real time or near real time – [1074]).
	Regarding claim 13, Cohen et al disclose wherein the set of real-time images are fluoroscopic images (fluoroscopic image stream – [0711]; term image refer to any type of medical imaging including fluoroscopy – [0743]).
	Regarding claim 15, Cohen et al disclose further comprising generating a mask of a set of branches connected to the path and displaying the mask for the set of branches on an image associated with the mask (applying a mask, based upon the road map, a mask is applied to the image stream – [1039];[1040]; the road map being a set of branches connected to the path – fig. 5 (image) and figs. 6 and 7 (road map)).
	Regarding claim 16, Cohen et al disclose wherein generating a mask of a set of branches includes generating a mask for each phase of a physiological cycle (applying a mask, based upon the road map, a mask is applied to the image stream – [1039];[1040]; when an image frame showing blood vessels during a given phase of the cardiac cycle is displayed, the corresponding mask is applied to the image frame – [1041]; the road map being a set of branches connected to the path – fig. 5 (image) and figs. 6 and 7 (road map)).
	Regarding claim 19, Cohen et al disclose wherein the remaining path length is equal to zero when the distal portion of the elongated medical device reaches the target location (the pre-deployed tool is positioned such that its location is appropriate, relative to the designated lesion- [1066]).
Regarding claim 22, Cohen et al disclose a system for delivering an elongated medical device along a path to a target location using a catheter procedure system, the system comprising:
an imaging system (abstract);
a catheter procedure system coupled to the imaging system ([0743]), the catheter procedure system including:
	a bedside system including an elongated medical device and a drive assembly configured to drive the elongated medical device (medical tool, tool, device, probe – [0742]); and
	a workstation coupled to the bedside system (apparatus – [0243]), the workstation including
		a user interface (input device – [0245]); and
		a controller coupled to the bedside system, the user interface and the imaging system (at least one processor – [0246]), the controller programmed to:
generate a mask of the path (applying a mask derived from a road map - [1039]);
track a position of a distal portion of the elongated medical device based on a set of real-time images (the native image stream may be image tracked with respect to the distal tip of the guiding catheter – [0759]; a current image stream of the tool inside the blood vessel is generated – [0921]);
determine a remaining path length based at least one the position of the distal portion of the elongated medical device, the remaining path length being a distance between the distal portion of the elongated medical device and the target location, wherein the remaining path length decreases as the distal portion of the elongated medical device approaches the target location (track the location of device markers relative to a lesion, thereby facilitating the correct deployment of the device – [0980]);
update the remaining path length during movement of the elongated medical device (image tracking with respect to a radiopaque segment or marker of the tool – [0879]; track the location of device markers relative to a lesion – [0980]; the remaining path length is updated by virtue of the updated image); and 
advance the elongated medical device to the target location at a velocity (wherein the elongated medical device has an inherent velocity, and wherein the velocity is not defined in this limitation).
Cohen et al fail to explicitly disclose determine whether the distal portion of the elongated medical device is off path; and adjusting the position of the elongated medical device in response to the distal portion of the elongated medical device is off path.
However, Soper et al teach in the same medical field of endeavor, determine whether the distal portion of the elongated medical device is off path; and adjusting the position of the elongated medical device in response to the distal portion of the elongated medical device is off path (if the distance from the intended destination should continue to increase beyond an accepted limit, the clinician may be directed to back up to a previous one or more bifurcation and take a different path – [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of the path of the instrument of Cohen et al with determining whether the medical device is off path and adjusting the position in response of Soper et al as it would provide correct navigation of the instrument to a target location.
Cohen et al as modified by Soper et al fail to explicitly disclose adjusting the velocity based on the remaining path length, the velocity being proportional to the remaining path length.
However, Atarot et al teach in the same medical field of endeavor, adjusting the velocity based on the remaining path length, the velocity being proportional to the remaining path length (the velocity of the endoscope’s movement will be adjusted as a function of the distance of the endoscope’s tip from the organ/tissue – [0570]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the velocity and advancement of the elongated medical device of Cohen et al as modified by Soper et al with the adjustment of the velocity as it would optimize the elongated medical device movements as it arrives closer to the target while decreasing the likelihood that it will contact incorrect tissue (Atarot et al – [0569]).
Regarding claim 23, Cohen et al disclose wherein the workstation further comprises a display ([0245]) and wherein the controller is further programmed to display the mask on an image associated with the mask (a mask is applied to the image stream – [1039]; when the image stream is displayed, masks are applied to image frames of the image stream in sequence – [1041]).
Regarding claim 24, Cohen et al disclose wherein the controller is further programmed to generate a mask of the path includes generating a mask for each phase of a physiological cycle (when an image frame showing blood vessels during a given phase of the cardiac cycle is displayed, the corresponding mask is applied to the image frame – [1041]).
	Regarding claim 25, Cohen et al disclose wherein the workstation further comprises a display ([0245]) and wherein the controller is further programmed to display each mask on an image corresponding to the phase of the heart cycle associated with the mask on the display (when an image frame showing blood vessels during a given phase of the cardiac cycle is displayed, the corresponding mask is applied to the image frame – [1041]).
	Regarding claims 27, 29, 30 and 43, Cohen et al as modified by Soper et al disclose the invention as claimed and discussed above.  Soper et al further teach wherein the controller is programmed to determine whether the distal portion of the elongated medical device is off path is based on the remaining path length and generating an alert in response to the distal position of the elongated medical device is off path (if the distance from the intended destination should continue to increase beyond an accepted limit, the clinician may be directed to back up to a previous one or more bifurcation and take a different path – [0101]); and wherein adjusting the position of the distal portion of the elongated medical device comprises rotating and retracting the elongated medical device (rotational control, rotate and move the flexible endoscope – [0059]; rotational orientation of the sensor – [0090]; back up to a previous one or more bifurcation – [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the path of the elongated medical device of Cohen et al with determining whether  off path based on the remaining path length, alerting the user, and adjusting the position by rotating and retracting of Soper et al as it would provide correct positioning of the medical device relative to the target location. 
	Regarding claim 31, Cohen et al disclose wherein the elongated medical device is a guidewire (the terms medical tool, tool, device and probe refer to any type of diagnostic or therapeutic or other functional tool including a guide wire – [0742]).
	Regarding claim 32, Cohen et al disclose wherein the tip of the guidewire is radiopaque (image tracking with respect to a radiopaque segment or marker of the tool – [0879]).
	Regarding claim 33, Cohen et al disclose wherein the image on which the mask is displayed is a fixed reference image of the region of interest (masking the given feature in each of the image frames – [0398]; features residing within the vessel at a relatively fixed location – [0920]).
	Regarding claim 34, Cohen et al disclose wherein the image on which the mask is displayed is a real-time image of the region of interest (masks are applied to image frames of the image stream – [1041]; a stabilized image stream is displayed in real time or near real time – [1074]).
	Regarding claims 35 and 36, Cohen et al disclose wherein the imaging system is a fluoroscopy system and wherein the set of real-time images are fluoroscopic images (fluoroscopic image stream – [0711]; term image refer to any type of medical imaging including fluoroscopy – [0743]).
	Regarding claim 38, Cohen et al disclose wherein the workstation further comprises a display ([0245]) and wherein the controller is further programmed to generate a mask of a set of branches connected to the path and displaying the mask for the set of branches on an image associated with the mask (applying a mask, based upon the road map, a mask is applied to the image stream – [1039];[1040]; the road map being a set of branches connected to the path – fig. 5 (image) and figs. 6 and 7 (road map)).
	Regarding claim 39, Cohen et al disclose wherein the controller is programmed to generate a mask of a set of branches includes generating a mask for each phase of a physiological cycle (applying a mask, based upon the road map, a mask is applied to the image stream – [1039];[1040]; when an image frame showing blood vessels during a given phase of the cardiac cycle is displayed, the corresponding mask is applied to the image frame – [1041]; the road map being a set of branches connected to the path – fig. 5 (image) and figs. 6 and 7 (road map)).
	Regarding claim 42, Cohen et al disclose wherein the remaining path length is equal to zero when the distal portion of the elongated medical device reaches the target location (the pre-deployed tool is positioned such that its location is appropriate, relative to the designated lesion- [1066]).
Claim(s) 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (2015/0282890) in view of Soper et al (2013/0158346) as applied to claim 6 above, and further in view of Azar et al (2005/0251030).
Regarding claims 7, 17 and 18, Cohen et al disclose wherein the distal portion of the elongated medical device travels into a branch (a current image stream of the tool inside the blood vessel is generated – [0921], branches of a bifurcating blood vessel – [0868]).  Cohen et al as modified by Soper et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein adjusting the position of the elongated medical device includes adjusting the position of the elongated medical device in response to the remaining path length being a negative number, wherein the remaining path length transitions to a negative number when the distal portion of the elongated medical device travels into a branch and wherein the remaining path length transitions to a negative number when the distal portion of the elongated medical device travels past the target location.
However, Azar et al teach in the same medical field of endeavor, wherein adjusting the position of the elongated medical device includes adjusting the position of the elongated medical device in response to the remaining path length being a negative number, wherein the remaining path length transitions to a negative number and wherein the remaining path length transitions to a negative number when the distal portion of the elongated medical device travels past the target location (wherein if the distance becomes negative, the instrument has gone beyond the center of the target – claim 5, displaying the distance between the needle and the target center – [0029], fig.2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elongated medical device traveling into a branch and a path length of Cohen et al as modified by Soper et al with a negative number of a path length including when the elongated medical device travels past the target location of Azar et al as it would provide the user with an accurate location in multiple directions of the elongated medical device with respect to the target location.
Claim(s) 14, 21 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (2015/0282890) in view of Soper et al (2013/0158346) as applied to claim 1 above, and further in view of Kariv et al (2011/0160570).
Regarding claims 14, 21 and 65, Cohen et al as modified by Soper et al disclose the invention as claimed and discussed above, but fail to explicitly disclose comprising monitoring the distal portion of the elongated medical device in the set of real-time images to identify a prolapse, adjusting the position of the elongated medical device in response to detecting a prolapse and generating an alert in response to detecting a prolapse.
However, Kariv et al teach in the same medical field of endeavor, monitoring the distal portion of the elongated medical device in the set of real-time images to identify a prolapse, adjusting the position of the elongated medical device in response to detecting a prolapse and generating an alert in response to detecting a prolapse (guidewire tip may prolapse, or in other words, the guidewire tip may bend or fold on itself – [0005]; when the prolapse detection block detects a significant enough change in orientation of the tip, the control generates an alarm signal of the prolapse condition – [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the changing location of the elongated medical device of Cohen et al as modified by Soper et al to changing location in response to an alert of a detected prolapse as it would provide correction of the guidewire bending or folding on itself and prevent damaged from occurring to the vasculature of the patient.
Claim(s) 28, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (2015/0282890) in view of Soper et al (2013/0158346) as applied to claim 27 above, and further in view of Azar et al (2005/0251030).
Regarding claims 28, 40 and 41, Cohen et al disclose wherein the distal portion of the elongated medical device travels into a branch (a current image stream of the tool inside the blood vessel is generated – [0921], branches of a bifurcating blood vessel – [0868]).  Cohen et al as modified by Soper et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein adjusting the position of the elongated medical device includes adjusting the position of the elongated medical device in response to the remaining path length is a negative number, wherein the remaining path length transitions to a negative number when the distal portion of the elongated medical device travels into a branch and wherein the remaining path length transitions to a negative number when the distal portion of the elongated medical device travels past the target location.
However, Azar et al teach in the same medical field of endeavor, wherein adjusting the position of the elongated medical device includes adjusting the position of the elongated medical device in response to the remaining path length is a negative number, wherein the remaining path length transitions to a negative number and wherein the remaining path length transitions to a negative number when the distal portion of the elongated medical device travels past the target location (wherein if the distance becomes negative, the instrument has gone beyond the center of the target – claim 5, displaying the distance between the needle and the target center – [0029], fig.2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elongated medical device traveling into a branch and a path length of Cohen et al as modified by Soper et al with a negative number of a path length including when the elongated medical device travels past the target location of Azar et al as it would provide the user with an accurate location in multiple directions of the elongated medical device with respect to the target location.
Claim(s) 37, 44 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (2015/0282890) in view of Soper et al (2013/0158346) as applied to claim 22 above, and further in view of Kariv et al (2011/0160570).
Regarding claims 37, 44 and 66, Cohen et al as modified by Soper et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the controller is further programmed to monitor the distal portion of the elongated medical device in the set of real-time images to identify a prolapse and wherein the controller is further programmed to adjust the position of the elongated medical device in response to a prolapse being detected and generating an alert.
However, Kariv et al teach in the same medical field of endeavor, wherein the controller is further programmed to monitor the distal portion of the elongated medical device in the set of real-time images to identify a prolapse and wherein the controller is further programmed to adjust the position of the elongated medical device in response to a prolapse being detected; and generating an alert (guidewire tip may prolapse, or in other words, the guidewire tip may bend or fold on itself – [0005]; when the prolapse detection block detects a significant enough change in orientation of the tip, the control generates an alarm signal of the prolapse condition – [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the changing location of the elongated medical device of Cohen et al as modified by Soper et al to monitor to identify a prolapse and adjust the position in response to a prolapse being detected as it would provide correction of the guidewire bending or folding on itself and prevent damaged from occurring to the vasculature of the patient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-25, 27-44, 65, 66 and 69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793